               Case 1:21-cr-00225-MKV Document 44 Filed 04/16/21 Page 1 of 2



                                                                            Louis V. Fasulo, Esq.– NY & NJ
                                                                            Samuel M. Braverman, Esq.– NY & NJ
                                                                            Charles Di Maggio, Esq.– NY & CO

                                                                            www.FBDMLaw.com

                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
                                                                                DATE FILED: 4/16/2021

                                                            April 7, 2021
   Hon. Mary Kay Vyskocil
   United States District Court for the
   Southern District of New York
   500 Pearl Street
   New York, New York

    Re:   USA v. Encarnacion-Velez et al. (Ismael Gonzalez)
          Case No.: 21 Cr. 225 (MKV)

    Dear Judge Vyskocil,

           I was assigned to represent Ismael Gonzalez in the above referenced matter. For the reasons
    stated herein, I respectfully request a modification of the current bail package to substitute two (2)
    Financially Responsible People (herein FRP’s) with two (2) Moral Suasions.

           Mr. Gonzalez’s current conditions of release consist of a $100,000 bond co-signed by 2 FRP’s
    by today, Wednesday, April 7. Despite his best efforts, Mr. Gonzalez has been unable to secure two
    people who meet the financial criteria to sign the bond. That said, his family members are willing to
    sign as moral suasions. The proposed moral suasions are: (1) his younger brother, Jamie Gonzalez, who
    in 2016 worked in construction but is presently unemployed and receiving Disability; and (2) his aunt
    Wanda Gonzalez who worked as a home attendant for 30 years and is presently receiving Social
    Security.

         I have discussed this substitution with AUSA Matthew Shahabian and he has indicated the
    Government has no objection to this request.

           Thank you for your consideration of this matter. Should you require any additional information,
    please do not hesitate to contact me.

                                                            Respectfully submitted,

                                                            s/Louis V. Fasulo


225 Broadway, Suite 715                   505 Eighth Avenue, Suite 300                  1086 Teaneck Rd, Ste 3A
New York, New York 10007                   New York, New York 10018                   Teaneck, New Jersey 07666
Tel (212) 566-6213                             Tel (212) 967-0352                             Tel (201) 569-1595
Fax (212) 566-8165                             Fax (201) 596-2724                             Fax (201) 596-2724
              Case 1:21-cr-00225-MKV Document 44 Filed 04/16/21 Page 2 of 2



                                                  Louis V. Fasulo
                                                  Fasulo Braverman & Di Maggio, LLP
                                                  225 Broadway, Suite 715
                                                  New York, New York 10007
                                                  Tel. 212-566-6213

   Cc: AUSA Matthew Shahabian



                                                                  Meet the new conditions by
                                  April 23, 2021.



                                        April
                                        Appril 16,, 2021




225 Broadway, Suite 715         505 Eighth Avenue, Suite 300             1086 Teaneck Rd, Ste 3A
New York, New York 10007         New York, New York 10018              Teaneck, New Jersey 07666
Tel (212) 566-6213                   Tel (212) 967-0352                        Tel (201) 569-1595
Fax (212) 566-8165                   Fax (201) 596-2724                        Fax (201) 596-2724
